Citation Nr: 0315931	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for multiple additional disabilities, to 
include additional disability of the heart, the sternum and 
chest, and the left leg, and scars at surgical sites, a 
hernia, and insulin-dependent diabetes mellitus as results of 
surgical and medical treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to November 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In June 2000, the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned 
Acting Veterans Law Judge, and a transcript of that hearing 
is of record.  

In a decision of December 2000, the Board denied the 
veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for multiple additional 
disabilities, including disability of the heart, the sternum 
and the chest, the left leg, surgical scars, a hernia, and 
diabetes mellitus, as a result of surgical and medical 
treatment by VA.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  On April 19, 2001, pursuant to an unopposed motion 
by the Secretary of VA, the Court vacated the Board's 
December 2000 decision and remanded the case to the Board for 
readjudication.  The Court noted that during the pendency of 
the appeal the Veterans Claims Assistance Act of 2000 (VCAA) 
had been enacted.  The Court further noted that where a 
statute or regulation changes during the appellate process, 
the version most favorable to the claimant was to be applied.  
The Court stated, however, that it was not the function of 
the Court in the first instance to determine which version of 
the law was most favorable to the claimant.  Accordingly, the 
Court concluded that a remand was required.  In so 
concluding, the Court noted the appellant's argument that he 
would not benefit from a remand unless the terms of 38 
U.S.C.A. § 1151 were defined.  

The Court also noted that such an argument was being raised 
for the first time on appeal and that it was more appropriate 
for VA to review that argument in the first instance.  

In June 2002, the Board again denied the veteran's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for multiple additional disabilities, 
including disability of the heart, the sternum and the chest, 
the left leg, surgical scars, a hernia, and diabetes 
mellitus, as a result of surgical and medical treatment by 
VA.  The veteran appealed that decision to the Court, and in 
February 2003, the Court vacated the Board's June 2002 
decision, and granted a joint motion to remand the appeal to 
the Board for readjudication.  The basis for the remand as 
stated in the joint motion was that the requirements of the 
VCAA were not fully satisfied.  

REMAND

During the pendency of this appeal, on November 9, 2000, the 
VCAA became law.  The VCAA applies to all pending claims for 
VA benefits and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA which is necessary 
to substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the appellant has not been notified by 
VA in specific terms as to the evidence which would be needed 
to substantiate his claim and whether VA or the claimant is 
expected to attempt to obtain and submit such evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and that the claimant has "not less than 30 days to respond 
to the notice" is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case in order to satisfy VA's duty to notify 
the appellant.

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claim on 
appeal and whether VA or the claimant is 
expected to obtain any such evidence.

2.  The appellant should be allowed the 
period of time provided by law for a 
response.

Following completion of these actions, the evidence should be 
reviewed to determine whether the appellant's claim may now 
be granted.  If the decision remains adverse to the 
appellant, he and his representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the appellant due process of law and the notice required by 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 



the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




